Citation Nr: 0621420	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for residuals of a traumatic rupture of the 
semilunar cartilage with arthritis of the right knee.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability due to service 
connected disabilities.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to November 
1945.  He was discharged due to disability involving his 
right knee.

This appeal was before the Board of Veterans' Appeals (Board) 
previously when it was remanded in October 2003 for 
additional evidentiary and procedural development.  Such 
development having been completed, the appeal is once again 
before the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's residuals of a traumatic rupture of the 
semilunar cartilage with arthritis of the right knee are 
shown to be manifested by severe limitation of extension in 
the right knee and to be productive of a disability picture 
that more nearly approximates that of moderate subluxation 
and instability in the right knee.

2.  The veteran's service-connected disabilities, consisting 
of residuals of a traumatic rupture of the semilunar 
cartilage with arthritis with subluxation and instability of 
the right knee, and a low back disability, do not preclude 
his participation in all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 50 percent for residuals 
of a traumatic rupture of the semilunar cartilage with 
arthritis of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2005).

2.  A separate disability rating of 20 percent for moderate 
subluxation and instability in the right knee is warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5257 (2005).

3.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, prior to the initial RO adjudication rendered 
on the right knee issue, the RO mailed a January 1999 pre-
VCAA notice which informed the veteran that he should submit 
information regarding medical treatment for his knee, 
consisting of medical records reflecting such treatment, or 
the addresses of physician who had treated his knee, so that 
the RO could obtain such records.  This letter meets the 
first three criteria for adequate, VCAA-compliant notice, but 
it does not contain a request for any other evidence in the 
veteran's possession.  However, a subsequent letter, dated in 
April 2004, contains such a request.    

Although complete VCAA notice was provided after the initial 
decision on the right knee claim, the Board holds that the 
defect was remedied in this case because the veteran was 
provided with a meaningful opportunity to participate in his 
claim by VA after he received the notice.  Along with the 
information contained in the April 2004 letter, he was 
invited to submit additional evidence and argument in support 
of his claim and provided with a defined period of time in 
which to do so.  After this notice was provided, the RO 
readjudicated his claim in a August 2005 rating decision, in 
which a 50  percent disability rating was granted for the 
right knee disability.  Thus, the Board concludes that timing 
error has been rendered harmless by the subsequent remedial 
actions taken.  Mayfield, supra; Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The veteran was informed of the evidence necessary to 
substantiate his claim for a total disability rating and he 
was requested to submit any evidence supporting his claim to 
the VA in a letter dated in August 2002, prior to the initial 
RO adjudication rendered in this claim.  

The veteran was informed of the laws and regulations 
governing his claims as well as the substance of the 
regulations implementing the VCAA in the Statements of the 
Case provided in April 2002, October 2002, and in a September 
2002 Supplemental Statement of the Case.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's 
claims, the RO has obtained copies of the veteran's VA 
medical treatment records, has provided him with pertinent 
medical examinations for purposes of compensation and has 
verified his receipt of Social Security retirement payments 
from the Social Security Administration.  

As noted above, this appeal was remanded in October 2003.  
One of the actions requested upon remand was that the RO 
contact the veteran's most recent employer to request records 
reflecting the veteran's retirement, so as to confirm the 
veteran's assertion that he had retired in 1984 on account of 
his right knee disability.  To comply with this request, the 
RO requested that the veteran provide his former employer's 
address so that the RO could request the records.  The 
veteran responded by saying that the company had been sold in 
1984.  The RO again wrote the veteran, requesting the name 
and address of the parent company so that they could request 
the records.  No response was received from the veteran and 
no further action has been taken by the RO to obtain this 
evidence.  

Because proceedings before the Board are ex parte and non-
adversarial in nature, the VA is required by statute and by 
case law to assist appellants in developing evidence to 
support their claims.  38 U.S.C.A. § 5107.  However, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, if the veteran 
wished to fully develop his claim, he had a corresponding 
duty to assist by providing the requested information.  The 
Board therefore holds that, even though the veteran's claim 
has not been fully developed, as there is no evidence to 
confirm the veteran's assertion that he retired on account of 
right knee disability, the VA has fulfilled its duty to 
assist him.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his responsibility to identify and obtain such 
evidence and of the laws and regulations governing his claims 
as well as the substance of the regulations implementing the 
VCAA.  Furthermore, the VA has obtained all relevant evidence 
to support the veteran's claims for inclusion in his claims 
file.  We may therefore proceed with appellate review.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims (Court) (formerly, the Court of Veterans Appeals) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Entitlement to a disability rating in excess of 50 percent 
for residuals of a traumatic rupture of the semilunar 
cartilage with arthritis of the right knee.

The record reflects that, prior to the veteran's entrance 
into service, he suffered a partial rupture of the right 
semilunar cartilage during an accident when he was thrown 
from a horse.  During service, he suffered from episodes of 
pain, swelling, and locking of the right knee and was deemed 
to be totally incapacitated for any type of military duty on 
account of the right knee disability.  As noted above, he was 
discharged on account of this disability.

Service connection was granted for aggravation during service 
of a traumatic rupture of the right lateral semilunar 
cartilage with pain and effusion into the knee joint, 
following the veteran's discharge from service.  A 20 percent 
disability rating was assigned at that time.  However, the 
veteran failed, upon several occasions during the 1950s, to 
report for a routine physical examination of the right knee, 
his compensation payments were stopped.  

Effective in February 2001, the RO assigned a 40 percent 
rating for the veteran's right knee disability, based upon 
medical evidence showing limitation of right leg extension to 
30 degrees.  By a subsequent rating decision in August 2005, 
the RO revised the rating to 50 percent, effective in 
February 2001, to account for additional limitation of 
extension due to pain and flare-ups upon repeated use of the 
right knee joint.

The veteran continues to seek an increased rating for his 
service-connected right knee disorder.  He reports 
experiencing a variety of problems in his knee, including 
weakness, stiffness, swelling, locking, and giving way.  He 
indicates that he experiences recurrent subluxation, and that 
he has fallen on several occasions due to instability in his 
knee.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning  capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific method for building 
a diagnostic code for an unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

However, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68.  For example, the combined evaluations for 
disabilities at or below the knee shall not exceed a 
60 percent disability rating, as provided by 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5162.

The currently-assigned 50 percent disability rating reflects 
limitation of extension to 45 degrees caused by traumatic 
arthritis, as reflected by the built-up diagnostic code 
assigned by the RO, DC 5010-5261.  The Board notes that this 
is the maximum disability rating available for limitation of 
extension in the leg.  Therefore, the Board has considered 
whether a higher alternative rating may be available under 
another diagnostic code.

The only schedular disability rating provided in the rating 
schedule for a knee disability which is higher than the 
currently-assigned 50 percent rating is in the case of 
extremely unfavorable knee ankylosis, when the service-
connected knee is ankylosed in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a, DC 5256. 

Having reviewed the complete record, including the reports of 
VA examinations, the Board finds that the preponderance of 
the evidence is against granting an increased rating under DC 
5256.  Although recent medical evidence of record shows that 
the veteran's right knee has limited range of motion, this 
evidence is negative for any findings of ankylosis in the 
right knee.  Thus, this diagnostic code is not applicable.  

The Board notes that VA's General Counsel has issued several 
precedent opinions which provide for the assignment of 
separate disability ratings for different aspects of knee 
impairment.  In this regard, the Board recognizes that VA's 
General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).  However, the 
degree of limitation of flexion shown on repeated VA 
examination does not show a degree of symptomatology so as to 
warrant a separate compensable rating under DC 5260.

The Board has also considered VAOPGCPREC 23-97, which 
provides that separate ratings may be assigned for arthritis 
and instability of the same knee joint, without violating the 
rule against pyramiding set forth at 38 C.F.R. § 4.14.

Under DC 5257, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.

During his most recent VA examination in June 2005, the 
veteran reported that he was experiencing recurrent 
subluxation and a recent fall that had left abrasions on both 
of his knee caps.  It was noted that he used a cane for 
walking, and that he had to hold onto the table at one point 
during the examination to avoid a fall.  The examiner noted 
that, after repetitive use of the knee joint, the veteran had 
increased pain, weakness, and incoordination.  The examiner 
found no evidence of effusion, but did note moderate crepitus 
and a history of subluxation.

Review of the veteran's written contentions and recent 
medical records reflects that the veteran reports having 
fallen several times when his knee gave way or locked in 
place, at one point cracking two ribs in the fall.  Based 
upon the veteran's complaints regarding instability and 
subluxation, and the results of the most recent VA 
examination, the Board is of the opinion that a separate 
disability rating is warranted for the veteran's service-
connected right knee under DC 5257.  Furthermore, the Board 
finds that the degree impairment present in the right knee 
more closely approximates the criteria for a 20 percent 
rating under DC 5257 for moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.7.

The Board recognizes that DC 5257 also provides for a 30 
percent evaluation for severe recurrent subluxation or 
lateral instability.  However, the Board finds that such a 
level of impairment is not warranted in this case.  
Furthermore, such a rating would violate 38 C.F.R. § 4.68, 
which provides that the combined ratings for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.

Under 38 C.F.R. § 4.25, the 50 percent disability rating 
assigned under DC 5010-5261, and the 20 percent now assigned 
under DC 5257 combine to a 60 percent evaluation.  If the 
veteran were to receive a higher rating of 30 percent under 
DC 5257, the separate disability ratings assigned for his 
right knee disability would combine to 70 percent.  However, 
the combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be preformed.  38 C.F.R. § 4.68.  The 
rating for amputations at the knee level is 60 percent.  38 
C.F.R. § 4.71a, DC 5162-5164 (2005).  

In short, the Board finds that the evidence of record 
supports the assignment of a separate 20 percent disability 
rating under DC 5257 in addition to the 50 percent rating 
already assigned under DC 5010-5261.  The Board further finds 
that the combined 60 percent rating assigned for the 
veteran's right knee as a result of this grant is the maximum 
disability rating available under the amputation rule as set 
forth in 38 C.F.R. § 4.68.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  Although the veteran is currently in 
receipt of the maximum combined schedular evaluation 
available for the impairment of the right knee pursuant to 
the amputation rule of 38 C.F.R. § 4.68, consideration of 
whether the veteran is entitled to an extraschedular rating 
for the disability at issue is still appropriate.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997).

The Board finds no evidence that the appellant's service-
connected right knee disability presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  It has not been contended or otherwise 
indicated that the service-connected disability has resulted 
in frequent hospitalization.  It is undisputed that 
appellant's reported symptoms could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board further finds no evidence of an exceptional 
disability picture in this case.  The veteran retired in 1984 
coincident with the time when his company was sold, and he 
did not apply for VA compensation based upon total disability 
until June 2002, eighteen years after his retirement.  In the 
report of the June 2005 VA examination, the examiner noted 
that, "the veteran's right knee disability affects his 
employability for any sedentary or physical work."  However, 
as noted above, some degree of occupational impairment is 
already contemplated in the schedular ratings currently 
assigned for the right knee disorder.  

In an August 2003, a private physician did specifically find 
that the veteran was totally and permanently disabled, but 
also found that this was primarily due to several 
disabilities, including right hip, right knee, and low back 
problems.  The examiner did not offer an opinion as to the 
degree that the right knee disability alone was affecting the 
veteran's employability.  In fact, the Board notes that there 
is no medical evidence suggesting that the right knee 
disability alone "markedly" interferes with employability 
so as to warrant an extraschedular rating.  The appellant has 
not offered any objective evidence of any extensive inpatient 
treatment for this disability, nor has he produced any 
documentation of unusual circumstances so as to render 
impractical the application of the regular schedular 
standards

Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability due to service 
connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent 
disability or one 40 percent disability in combination, the 
following will be considered as one disability:  1) 
disabilities resulting from common etiology or a single 
accident, and 2) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, or neuropsychiatric.  38 C.F.R. § 4.16.

Alternatively, a total disability rating for compensation 
based on unemployability may be assigned to a veteran who is 
unable to secure and follow a substantially gainful 
occupation by reason of his/her service-connected 
disabilities.  The veteran's employment history, educational 
and vocational attainment as well as his particular physical 
disabilities are to be considered in making a determination 
on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

According to information the veteran reported to physicians 
during various VA medical examinations and that he has 
supplied in his written contentions to the VA, he worked in 
the oil industry as a roughneck or laborer until he retired 
at age 59.  The veteran reports that he had three years of 
high school education.  

On his application for VA compensation for unemployability, 
he indicated that his last employer was a company which 
supplied fishing tools.  He also stated that he had left this 
job because of his right knee disability.  As discussed 
above, the VA has attempted to obtain records from this 
employer to confirm the veteran's assertion that he retired 
in 1984 on account of his right knee disability.  However, 
the veteran was apparently unable to provide current 
information so that VA could contact the company to request 
records.  We observe that according to the veteran's own 
statement, he retired the same year that the company was 
sold.  

The veteran is currently in receipt of service connection for 
his right knee disability and for a low back disability.  The 
right knee is rated as 50 percent disabling for impairment 
resulting from limitation of motion due to arthritis and a 
separate 20 percent for impairment resulting from subluxation 
and instability of the knee joint.  The low back disability 
is rated as 10 percent disabling.  The combined disability 
rating is 60 percent.  See 38 C.F.R. § 4.25 for an 
explanation of combining disability ratings.

The veteran also has significant non-service connected 
disabilities.  He has arthritis of the right hip, pain in his 
left knee and left hip, coronary artery disease, and diabetes 
mellitus, which is manifested by peripheral neuropathy and 
blindness.  

In June 2005, the VA sought a medical opinion as to the 
effect of the veteran's service-connected right knee 
disability on his unemployability.  As noted above, the 
medical examiner rendered the following opinion:  "the 
veteran's right knee disability affects his employability for 
any sedentary or physical work.  I consider that this is 
apart from his nonservice-connected disability[ies], diabetes 
mellitus and blindness."   

Also of record is an opinion from the veteran's own 
physician, dated in August 2003.  In this statement, the 
physician noted that the veteran is totally and permanently 
disabled, primarily due to his right hip, right knee, and low 
back problems.  The physician noted that other disabilities, 
including severe peripheral ischemia, atherosclerotic 
hypertensive vascular disease and diabetes contribute to his 
unemployability, however.  The physician also opined that the 
pain in the veteran's right knee and low back is an 
aggravation that causes him to eat more and that consequently 
"he is being totally destructive with his diabetes."  

In the case at hand, viewing the veteran's knee and back 
together as disabilities affecting a single body system, e.g. 
orthopedic, the veteran facially meets the schedular 
requirements for the award of a total disability rating based 
upon individual unemployability, as he has a combined 
disability rating of 60 percent for orthopedic disabilities.  
However, even when the schedular criteria are met, an award 
of a total disability rating for compensation based upon 
unemployability of the individual is only appropriate when 
"in the judgement of the rating agency such service-
connected disabilities render the veteran unemployable."  
38 C.F.R. § 4.16(a).  

It appears that the veteran retired in 1984 coincident with 
the time when his company was sold.  The VA has been unable 
to confirm his assertion that he retired on account of his 
right knee disability.  He did not apply for VA compensation 
based upon total disability until June 2002, eighteen years 
after his retirement.  

In evaluating the two medical opinions pertinent to the 
veteran's unemployability, it seems clear that the veteran in 
fact cannot work due to the combination of his many 
disabilities.  However, in this analysis, we are precluded 
from considering the effects of his nonservice-connected 
diabetes, blindness, neuropathy, heart and vascular disease 
and other orthopedic disabilities.  The veteran's own 
physician considered all these disabilities in concluding 
that the veteran is unemployable, although emphasized that he 
is unemployable primarily due to orthopedic disabilities.  

The VA examiner simply opined that the veteran's right knee 
disability "affects" the veteran's employability.  That the 
veteran's disability affects his employability is already 
encompassed by the assignment of a service-connected 
disability rating.  VA compensation ratings "represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  
38 C.F.R. § 4.1.  

In this decision, the Board has considered the veteran's 
right knee impairment to be so severe as to be analogous to 
amputation of the leg at the knee, equating to a 60 percent 
combined disability rating for limitation of motion and 
instability of the right knee.  However, while recognizing 
the severity of the veteran's right knee impairment, the 
Board finds that the evidence of record, including both 
physicians' opinions, medical treatment records, and the 
veteran's own contentions; does not support a finding that 
the veteran is rendered unemployable solely by his right knee 
and back problems.  

The Board recognizes that the veteran's service-connected 
disabilities are significant and, because of their severity, 
have been rated as 60 percent disabling, combined.  However, 
the Board "must determine if there are circumstances, apart 
from non-service-connected disabilities, that place the 
veteran in a different position than other veterans with a 
[similar] combined disability rating."  Van Hoose v. Brown, 
4 Vet. App. 363, 363 (1993).  In this case, because the 
veteran's service-connected disabilities do not, individually 
or in combination, render him unemployable, a grant of a 
total disability rating for compensation is not warranted 
under the law.

"The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment."  Van Hoose, id.  In 
this case, for the reasons stated above, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App 
59, 54 (1990).  Accordingly, the claim for a total rating 
based on individual unemployability is denied.


ORDER

A disability rating in excess of 50 percent for residuals of 
a traumatic rupture of the semilunar cartilage with arthritis 
of the right knee is denied.

A separate 20 percent disability rating for subluxation and 
instability is awarded, subject to the laws and regulations 
governing the award of monetary benefits.

A total disability rating for compensation on the basis of 
individual unemployability due to service connected 
disabilities is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


